This appeal is from a decree overruling the defendants' demurrer to the bill. The point taken is that the allegations of the bill show that the property involved is the defendants' homestead.
The facts alleged show that the primary adaption of the buildings on the property is to business purposes, and that its primary use is for conducting a mercantile business; that the use of the rooms at the back of the main building was a mere incident to the business use of the property. Garrett  Sons v. Jones, 95 Ala. 96, 10 So. 702; Moseley v. Neville, 221 Ala. 429,129 So. 12; Bell v. Anniston Hdwe. Co., 114 Ala. 341,21 So. 414; Turner v. Turner, 107 Ala. 465, 18 So. 210, 54 Am. St. Rep. 110.
The demurrers to the bill were not well taken and were properly overruled.
Affirmed.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.